Citation Nr: 1205815	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a sinus disorder. 



REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

The Veteran had originally requested a hearing before the Board in his May 2010 VA Form 9.  However, he later submitted a statement in September 2010 indicating that he wished to withdraw his request for a hearing before a member of the Board of Veterans' Appeals.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010). 

In a June 2011 decision, the Board denied reopening the Veteran's claim of entitlement to service connection for a sinus disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2011 Order, the Court vacated the June 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

In January 2012, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The Board also remanded the claim for service connection for headaches for further development in June 2011.  However, that development has not been completed.  Therefore, the issue is not ready for appellate review, and no further consideration is necessary at this time.  

The merits of the claim for service connection for a sinus disorder will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied service connection for a sinus disorder.

2.  The evidence received since the March 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a sinus disorder.



CONCLUSION OF LAW

1.  The March 2006 rating decision, which denied service connection for a sinus disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the March 2006 rating decision is new and material, and the claim for service connection for a sinus disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board has reopened the Veteran's claim for service connection for a sinus disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met regarding the claim, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service connection for a sinus disorder was previously considered and denied by the RO in a rating decision dated in March 2006.  The appellant was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Moreover, the VA outpatient treatment records obtained within the one-year time period following the March 2006 rating decision show that the Veteran sought primary care treatment for his chronic health issues and for nasal soreness, but not for a growth in the sinus area or any other sinus disorder.  Therefore, no additional relevant evidence was received within one year of that rating decision.  Thus, the provisions of 38 C.F.R. § 3.156(b) do not apply, and the March 2006 rating decision became final.  See 38 C.F.R. § 20.1103.

In August 2008, the Veteran essentially requested that his claim for service connection for a sinus disorder be reopened.  The December 2008 rating decision now on appeal denied the Veteran's claim on the basis that new and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

As noted above, the Veteran's claim for service connection for a sinus disorder was previously considered and denied in a March 2006 rating decision.  In that decision, the RO observed that the Veteran's service treatment records did not address a growth in the sinus area.  It was noted that he had not been diagnosed or treated for chronic sinusitis during his military service and that there was no medical evidence showing that he had a growth in the sinus area that was present continuously since his separation from service.  

The evidence associated with the claims file subsequent to the March 2006 rating decision includes VA medical records, private medical records, a November 2008 VA examination report, SSA records, numerous lay statements, and articles obtained from the Internet, as well as well as the appellant's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2006 Board decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a sinus disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that additional medical records to be material.  In this regard, the new records include evidence of sinusitis in April 2007 and February 2008, as well as an indication that this condition may be related to the Veteran's January 1969 automobile accident.  The Board must generally presume the credibility of newly submitted evidence. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Based on the foregoing, the additional evidence raises a reasonable possibility of substantiating the claim.  As will be discussed in the remand below, the Board finds that a VA examination is necessary in this case. See Shade v. Shinseki, 24 Vet. App. 110, 121   (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence bears is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a sinus disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a sinus disorder is reopened, and to this extent only, the appeal is granted. 



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Recent VA treatment records have documented diagnoses of sinusitis in April 2007 and February 2008.  The Veteran's service treatment records also show a diagnosis of sinusitis in January 1968.  As these are identical diagnoses, a possible association is indicated.  Moreover, the Veteran has alleged that his current sinus disability may be related to his January 1969 automobile accident.  Therefore, an examination to determine whether a medical nexus exists between the Veteran's current sinus disorder and his military service is deemed necessary.

Additionally, the Board notes that the most recent VA treatment record included in the claims folder is dated in January 2009.  Therefore, the RO should take this opportunity to obtain and associate with the claims file any ongoing treatment records.  


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a sinus disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  Following the completion of the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sinus disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran's service treatment records document a diagnosis of sinusitis in January 1968.

The examiner should also note that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

The examiner should comment as to whether it is at least as likely as not that the Veteran currently has a sinus disorder that is related to his military service, including his sinusitis in January 1968 and his motor vehicle accident in January 1969.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


